United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 26, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-41305
                         Summary Calendar



WILLIAM J. DOCKERAY,

                                    Plaintiff-Appellant,

versus

KELLY DIXION, Assistant Warden; UNKNOWN NO. 3; FNU SIMPSON; M.
WOOTEN; FNU HARMON, Lieutenant; UNKNOWN NO. 4; FNU GARCIA,
Mailroom Supervisor,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                   USDC No. 6:03-CV-532-ALL-JKG
                       --------------------

Before JONES, Chief Judge, DeMOSS, and PRADO, Circuit Judges.

PER CURIAM:*

     William J. Dockeray, Texas prisoner #563359, has been barred

from proceeding in forma pauperis (“IFP”) under 28 U.S.C.

§ 1915(g) because, on at least three prior occasions while

incarcerated, he has brought an action or appeal in a court of

the United States that was dismissed as frivolous or for failure

to state a claim upon which relief could be granted.      See

Dockeray v. Ozz, No. 04-40266 (5th Cir. Aug. 18, 2004)


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41305
                                -2-

(unpublished).   This appeal was therefore improvidently docketed

as if Dockeray were proceeding IFP on appeal.

     Accordingly, Dockeray’s IFP status is DECERTIFIED, and the

appeal is DISMISSED.   Dockeray has 15 days from the date of this

opinion to pay the full appellate filing fee to the clerk of the

district court, should he wish to reinstate his appeal.

     IFP DECERTIFIED; APPEAL DISMISSED.